Plaintiff in error was convicted of the offense of unlawfully transporting intoxicating liquor. On the 13th day of November, 1912, in accordance with the verdict of the jury he was sentenced to be confined for thirty days in the county jail and to pay a fine of fifty dollars. No brief has been filed, nor oral arfiument made. The Attorney General has filed a motion to affirm for failure to prosecute the appeal. Which motion is sustained and the judgment of the county court of Kiowa county is hereby affirmed. Mandate forthwith.